Case: 21-60223         Document: 00516581944           Page: 1   Date Filed: 12/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                          December 19, 2022
                                        No. 21-60223
                                                                             Lyle W. Cayce
                                                                                  Clerk

   Zena Gebrgzabher,

                                                                         Petitioner,

                                           versus

   Merrick Garland, U.S. Attorney General,

                                                                        Respondent.


                           Petition for Review of an Order of the
                               Board of Immigration Appeals
                                 Agency No. A212 904 283


   Before Graves, Willett, and Engelhardt, Circuit Judges.
   Don R. Willett, Circuit Judge:
          Federal immigration law contains a provision, the so-called
   “persecutor bar,” that denies refugee status to anyone who “assisted, or
   otherwise participated in the persecution of any person on account of race,
   religion, nationality, membership in a particular social group, or political
   opinion.” 1 This case asks what sort of actions along the continuum of
   conduct qualifies as persecutory assistance or participation.



          1
              8 U.S.C. § 1101(a)(42).
Case: 21-60223       Document: 00516581944            Page: 2     Date Filed: 12/19/2022




                                       No. 21-60223


          Zena Gebrgzabher, an Eritrean citizen, was forcibly conscripted into
   the Eritrean National Service, an open-ended requirement of compulsory
   service, and made to work as an armed guard at a highway checkpoint through
   which Eritrean security forces brought detainees. Several years later,
   Gebrgzabher escaped and made his way to America, where he applied for
   asylum and withholding of removal. The Board of Immigration Appeals
   (BIA) concluded that Gebrgzabher was ineligible because he assisted in the
   persecution of captives by impeding their escape at the checkpoint. As the
   BIA’s determination is supported by substantial evidence—that is, the
   record does not compel a contrary result—we deny Gebrgzabher’s petition. 2
                                             I
          Zena Gebrgzabher is a native citizen of Eritrea, an autocratic, highly
   militarized country in the Horn of Africa region. In 2005, when he was 18
   years old, he was conscripted into the Eritrean National Service. After six
   months of training, the National Service assigned Gebrgzabher to a unit
   guarding a highway checkpoint. Four soldiers at a time guarded the
   checkpoint, while the others did chores. Gebrgzabher’s guard duties
   included checking vehicle registrations and inspecting vehicles for
   contraband as they passed through the checkpoint.
          Once a week to twice a month, security forces passed through the
   checkpoint with prisoners who were considered traitors for attempting to
   leave Eritrea without permission. These prisoners were usually barefoot,
   bloodied, and had their arms tied behind their backs with rope. Gebrgzabher
   saw security forces hitting the prisoners while unloading and loading them
   into the transport vehicle. He would watch the prisoners for 5–10 minutes


          2
            Gebrgzabher retains relief under the Convention Against Torture as determined
   by the Immigration Judge and unchallenged by the Government.




                                             2
Case: 21-60223      Document: 00516581944           Page: 3   Date Filed: 12/19/2022




                                     No. 21-60223


   while one of the security force guards took a prisoner list to the checkpoint
   commander. Gebrgzabher testified that the prisoners had their own guards
   so his job was not just to watch the prisoners but also to watch the security
   guards and inspect the security vehicle. Still, if he failed to watch the
   prisoners he would be detained.
          In 2007, after a year manning the checkpoint, Gebrgzabher was
   transferred to a government bakery, where he baked bread for several years.
   In 2014, Gebrgzabher was imprisoned for three months for overstaying leave
   and forced to do hard labor. After his release, Gebrgzabher returned to the
   bakery for a short period before fleeing Eritrea into Sudan through a smuggler
   in December 2015.
          In February 2017, Gebrgzabher applied for admission into the United
   States at the Port of Entry in Hidalgo, Texas without a valid entry document.
   Soon after, the Department of Homeland Security (DHS) served
   Gebrgzabher with a Notice to Appear charging him with removability under
   the Immigration and Nationality Act. At a master calendar hearing that April,
   Gebrgzabher conceded his removability and applied for asylum, withholding
   of removal, and protection under the Convention Against Torture (CAT).
          Gebrgzabher testified in support of his application at a merits hearing
   held in May 2017. The Immigration Judge (IJ) questioned him about his role
   supervising others as a guard at the checkpoint. Gebrgzabher testified that he
   was not a supervisor and that his contradictory statement in the credible fear
   report was a translation error. But he admitted to having watched the political
   prisoners who passed through the checkpoint and that, if he had not watched
   them, they would have tried to escape. As to the prisoners’ fates,
   Gebrgzabher stated that he believed they would be killed, tortured, or
   indefinitely detained.




                                          3
Case: 21-60223         Document: 00516581944              Page: 4   Date Filed: 12/19/2022




                                           No. 21-60223


          The IJ initially orally denied Gebrgzabher’s request for asylum and
   withholding and granted his request for CAT relief, but sua sponte vacated
   the decision the next day for further consideration. In July 2017, the IJ issued
   a written decision finding Gebrgzabher to be credible but denying him asylum
   and withholding. The IJ concluded that by guarding, and thus impeding the
   escape of, persecuted prisoners being “transported to their indefinite
   detention or their death,” Gebrgzabher had “ordered, incited[,] assisted, or
   otherwise participated in” persecution under the persecutor bar. The IJ
   rejected Gebrgzabher’s argument that he lacked the requisite intent to
   persecute the prisoners and declined to find a duress exception to the bar.
   However, the IJ granted Gebrgzabher CAT relief.
          Gebrgzabher appealed the decision to the BIA and moved to remand
   the proceedings for the IJ to consider whether he was entitled to a duress
   exception to the persecutor bar. The BIA dismissed the appeal in February
   2021. Citing the IJ’s findings and conclusions, the BIA concluded that
   Gebrgzabher’s guard duties invoked the persecutor bar and that Gebrgzabher
   had failed to meet his burden of proving by a preponderance of the evidence
   that the bar did not apply. The BIA also denied Gebrgzabher’s motion to
   remand based on a recent Attorney General opinion concluding that the
   persecutor bar did not include a duress exception.
          Gebrgzabher timely filed this petition for review. 3
                                                II
          “We generally have authority to review only the decision of the
   BIA.” 4 But we will consider the IJ’s decision when, as here, “the IJ’s ruling



          3
              See 8 U.S.C. § 1252(b)(1).
          4
              Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007).




                                                 4
Case: 21-60223            Document: 00516581944              Page: 5      Date Filed: 12/19/2022




                                             No. 21-60223


   affects the BIA’s decision.” 5 We review the BIA’s and IJ’s legal
   conclusions de novo, but any factual conclusions, including whether an
   applicant is ineligible for asylum, for substantial evidence. 6 To succeed on
   substantial evidence review, a petitioner must demonstrate that “the record
   evidence ‘compels’ a conclusion contrary to the agency’s determination.” 7
   That is, the evidence must be “so compelling that no reasonable factfinder
   could reach a contrary conclusion.” 8
                                                  III
           “Section 208(a) of the Immigration and Nationality Act authorizes
   the Attorney General, in his discretion, to grant asylum to an alien who is a
   ‘refugee’ as defined in the Act.” 9 Importantly, the Act excludes from the
   term “refugee” any person “who ordered, incited, assisted, or otherwise
   participated in the persecution of any person on account of race, religion,
   nationality, membership in a particular social group, or political opinion.” 10
   This is known as the “persecutor bar” and it “applies to those seeking
   asylum or withholding of removal.” 11 However, it “does not disqualify an
   alien from receiving a temporary deferral of removal under the [CAT].”12
   When the record contains evidence indicating that a ground for mandatory


           5
               See id.
           6
             Id. at 594 (quoting Fonseca-Leite v. INS, 961 F.2d 60, 62 (5th Cir. 1992)); Gjetani
   v. Barr, 968 F.3d 393, 396 (5th Cir. 2020) (quoting Zhao v. Gonzales, 404 F.3d 295, 306 (5th
   Cir. 2005)).
           7
               Gjetani, 968 F.3d at 396.
           8
                Chen v. Gonzales, 470 F.3d 1131, 1135 (5th Cir. 2006)
           9
                I.N.S. v. Elias–Zacarias, 502 U.S. 478, 481 (1992) (citation omitted).
           10
                8 U.S.C. § 1101(a)(42).
           11
                Negusie v. Holder, 555 U.S. 511, 514 (2009) (citation omitted).
           12
                Id.




                                                   5
Case: 21-60223            Document: 00516581944            Page: 6   Date Filed: 12/19/2022




                                            No. 21-60223


   denial of the application for relief—such as the persecutor bar—may apply,
   the alien has the burden of proving by a preponderance of the evidence that
   it does not. 13
           Gebrgzabher challenges both the method and merit underlying the
   IJ’s finding that the persecutor bar applies to him. As to the method,
   Gebrgzabher argues that the IJ applied the wrong test in determining
   whether he had assisted in the persecution of the political prisoners passing
   through the checkpoint. Citing a 2008 Eleventh Circuit case, he asserts that
   the IJ should have conducted a particularized, fact-intensive inquiry into
   whether his “personal conduct was merely indirect, peripheral and
   inconsequential association or was active, direct and integral to the
   underlying persecution.” 14 The Government asks us to instead defer to the
   BIA’s determination in Matter of D-R- (Matter of D-R-II) 15 that the correct
   test for assessing the applicability of the persecutor bar considers (1) the
   nexus between the petitioner’s role, acts, or inaction, and the persecution,
   and (2) the petitioner’s scienter. 16
           We have not expressly adopted a standard for determining whether an
   alien “assisted, or otherwise participated in persecution,” and we need not
   do so now. The IJ’s determination that the persecutor bar applies here is




           13
                See 8 C.F.R. § 1240.8(d).
           14
             Chen v. U.S. Atty. Gen, 513 F.3d 1255, 1259 (11th Cir. 2008). The Government
   argues that Gebrgzabher distorts the Eleventh Circuit’s test in Chen. We do not address
   whether Gebrgzabher properly describes Chen because we conclude that his petition fails
   even under his iteration of the Chen test.
           15
                27 I. & N. Dec. 105 (BIA 2017).
           16
                Id. at 119.




                                                  6
Case: 21-60223           Document: 00516581944             Page: 7      Date Filed: 12/19/2022




                                           No. 21-60223


   supported by substantial evidence even under Gebrgzabher’s preferred
   standard. 17
           Again, to succeed, Gebrgzabher must show that “the record evidence
   compels a conclusion contrary to the agency’s determination.” 18 The record
   established that Gebrgzabher guarded prisoners who were detained for being
   perceived political traitors, knew these prisoners faced long imprisonment or
   death, and still impeded their escape. As the BIA reasoned in adopting the
   IJ’s findings, Gebrgzabher’s actions were “not merely tangential or
   incidental” to the persecution “when the record is viewed as a whole.”
   Instead, Gebrgzabher’s assistance in guarding the prisoners helped further
   their persecution.
           Gebrgzabher argues that the IJ did not properly consider evidence
   that (1) he had no role in arresting, harming, or securing the prisoners for any
   long duration as they had their own guards at the checkpoint, (2) he was not
   armed at the checkpoint, and (3) he was engaged in legitimate law




           17
              The Government contends that Gebrgzabher waived and failed to exhaust his
   argument that the evidence was insufficient to implicate the persecutor bar. The failure to
   exhaust a remedy before the BIA deprives us of jurisdiction. Martinez-Guevara v. Garland,
   27 F.4th 353, 359 (5th Cir. 2022). Claims that the BIA considered are exhausted. Id. at 360.
   So a petitioner exhausts a claim if he can reasonably tie what he said to the BIA to the
   claims before us. Id. at 361.
            Here, the BIA’s decision recognized Gebrgzabher’s arguments that the IJ
   “misstated the record or overlooked facts in arriving at the conclusion that the persecutor
   bar applied,” as well as his discrete arguments on nexus and scienter. Likewise, here,
   Gebrgzabher argues that the evidence under the correct test is insufficient to establish that
   the bar applies. Gebrgzabher’s claims here are reasonably tied to his claims before the BIA.
   Thus, Gebrgzabher’s argument that the persecutor bar was not triggered is properly before
   us.
           18
                Gjetani, 968 F.3d at 396 (quotation marks omitted).




                                                  7
Case: 21-60223          Document: 00516581944              Page: 8       Date Filed: 12/19/2022




                                           No. 21-60223


   enforcement activities when the prisoners passed through. But none of these
   arguments undermines the BIA’s and IJ’s conclusion.
          First, Gebrgzabher “need not engage in the commission of physical
   atrocities to be found to have ‘assisted’ or ‘participated’ in them.” 19 And the
   existence of other guards does not change that Gebrgzabher guarded the
   prisoners, too. The statute bars not just the primary persecutor, but also
   those who “assist” or “participate[] in” the persecution. 20 Moreover,
   Gebrgzabher testified that the prisoners would have tried to escape had he
   not been there. By his own admission, he prevented the political prisoners
   from escaping (furthering their persecution) even though other guards were
   present.
          Second, Gebrgzabher concedes that the record before the BIA was
   silent on whether he carried a firearm at the checkpoint. He argues that his
   testimony that the guards were not allowed to use their firearms outside of
   training can only be interpreted as him not carrying a firearm at the
   checkpoint. 21 In his view, this shows that he was not solely responsible for
   guarding the prisoners. But Gebrgzabher’s testimony is susceptible to an
   alternative interpretation: he could carry and even brandish his firearm, thus
   dissuading escape, even if he was not allowed to fire it. Indeed, even assuming



          19
               United States v. Vasquez, 1 F.4th 355, 361 (5th Cir. 2021) (per curiam).
          20
               8 U.S.C. § 1101(a)(42).
          21
               Gebrgzabher gave the following testimony in his credible-fear interview:
          Q: When you were you [sic] in the national service did you ever use a
          weapon outside of training?
          A: What do you mean by use?
          Q: Use, to fire, to put it for whatever use it was made for.
          A: They only train us they don’t allow us to use it.




                                                  8
Case: 21-60223           Document: 00516581944              Page: 9       Date Filed: 12/19/2022




                                             No. 21-60223


   Gebrgzabher was unarmed, he nonetheless hindered detainees from fleeing
   by standing guard at the checkpoint. 22
           Finally, Gebrgzabher’s engagement in purportedly legitimate law
   enforcement activity does not immunize him from the persecutor bar. 23 To
   be sure, when an applicant does “not exclusively engage in the persecution”
   we must decide whether he “actually assisted or otherwise participated in
   the persecution.” 24 Thus courts have held that the persecutor bar does not
   apply when an applicant only engaged in legitimate law enforcement activity
   and the Government failed to establish a connection between that legitimate
   activity and the persecution. 25 That is not the case here. The record supports
   the BIA’s conclusion that Gebrgzabher assisted in persecution by impeding
   the escape of the persecuted prisoners.
           In sum, none of this evidence compels us to conclude that no
   reasonable factfinder could agree with the BIA that Gebrgzabher failed to
   meet his burden of rebutting the application of the persecutor bar. Our
   decision does not affect the IJ’s unchallenged grant of CAT relief.
                                                 IV
           The petition for review is DENIED.



           22
              See Chen, 513 F.3d at 1260 (“Those who perform the detention—whether by the
   use of force, threat of force, or expression of authority meant to dominate and control—are
   assisting in the underlying persecution.”).
           23
              See Naujalis v. INS, 240 F.3d 642, 647 (7th Cir. 2001); Singh v. Gonzales, 417
   F.3d 736, 739–40 (7th Cir. 2005). Gebrgzabher tries to distinguish these cases by arguing
   that the law enforcement activity in those cases was not entirely legitimate. But the BIA
   implicitly concluded the same here as to Gebrgzabher’s guard activities. He fails to show
   that determination was not supported by substantial evidence.
           24
                Singh, 417 F.3d at 739–40.
           25
                See, e.g., Diaz-Zanatta v. Holder, 558 F.3d 450, 469 (6th Cir. 2009).




                                                   9